AMENDMENT NO. 1 TO THE PURCHASE AGREEMENT

 

This Amendment No. 1 (the “Amendment”) is executed as of June 7, 2013 and is
made to that certain Purchase Agreement (the “Purchase Agreement”), dated as of
February 18, 2013, by and between Cytomedix, Inc., a Delaware corporation, (the
“Company”), and Lincoln Park Capital Fund, LLC, an Illinois limited liability
company (the “Investor”). The Company and the Investor are referred to
collectively as the Parties and individually as a Party. Terms used as defined
terms herein and not otherwise defined shall have the meanings provided thereto
in the Purchase Agreement.

 

RECITALS

 

WHEREAS, on February 18, 2013, the Company and the Investor entered into the
Purchase Agreement; and

 

WHEREAS, Section 12(o) provides, in pertinent part, that no provision of the
Purchase Agreement may be amended or waived by the parties from and after the
date that is a business day immediately preceding the initial filing of the
Registration Statement with the SEC, and, subject to the immediately preceding
sentence, no provision of this Purchase Agreement may be amended other than by a
written instrument signed by both parties thereto; and

 

WHEREAS, the parties to the Purchase Agreement wish to amend certain terms of
the Purchase Agreement as set forth below, and a Registration Statement has not
been filed with the SEC.

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1. Section 2 of the Purchase Agreement is hereby amended and modified by adding
Section 2(f) set forth below to read in its entirety as follows:

 

(f) Compliance with Rules of Principal Market.

 

(i) Exchange Cap. Subject to Section 2(f)(ii) below, the Company shall not issue
or sell any shares of Common Stock pursuant to this Agreement, and the Investor
shall not purchase or acquire any shares of Common Stock pursuant to this
Agreement, to the extent that after giving effect thereto, the aggregate number
of shares of Common Stock that would be issued pursuant to this Agreement would
exceed the maximum number of shares of Common Stock that the Company may issue
pursuant to this Agreement (taking into account all shares of Common Stock
issued or issuable pursuant to any transaction or series of transactions that
may be aggregated with the transactions contemplated by this Agreement under
applicable rules of The NASDAQ Stock Market or any other Principal Market on
which the Common Stock may be listed or quoted) without (1) breaching the
Company’s obligations under the applicable rules of The NASDAQ Stock Market or
any other Principal Market on which the Common Stock may be listed or quoted or
(2) obtaining stockholder approval under the applicable rules of The NASDAQ
Stock Market or any other Principal Market on which the Common Stock may be
listed or quoted (the “Exchange Cap”), unless and until the Company elects to
solicit stockholder approval of the transactions contemplated by this Agreement
and the stockholders of the Company have in fact approved the transactions
contemplated by this Agreement in accordance with the applicable rules and
regulations of The NASDAQ Stock Market, any other Principal Market on which the
Common Stock may be listed or quoted, and the Restated Certificate of Formation
and By-laws of the Company. For the avoidance of doubt, the Company may, but
shall be under no obligation to, request its stockholders to approve the
transactions contemplated by this Agreement; provided, that if stockholder
approval is not obtained in accordance with this Section 2(f)(i), the Exchange
Cap shall be applicable for all purposes of this Agreement and the transactions
contemplated hereby at all times during the term of this Agreement (except as
set forth in Section 2(f)(ii) below).



 

 

 

(ii) At-Market Transaction. Notwithstanding Section 2(f)(i) above, the Exchange
Cap shall not be applicable for any purposes of this Agreement and the
transactions contemplated hereby, solely to the extent that (and only for so
long as) the Average Price shall equal or exceed the Base Price (it being hereby
acknowledged and agreed that the Exchange Cap shall be applicable for all
purposes of this Agreement and the transactions contemplated hereby at all other
times during the term of this Agreement, unless the stockholder approval
referred to in Section 2(f)(i) is obtained).

 

(iii) General. The Company shall not issue any shares of Common Stock pursuant
to this Agreement if such issuance would reasonably be expected to result in a
breach of the rules and regulations of The NASDAQ Stock Market or any other
Principal Market on which the Common Stock may be listed or quoted. The
provisions of this Section 2(f) shall be implemented in a manner otherwise than
in strict conformity with the terms hereof only if necessary to ensure
compliance with the rules and regulations of The NASDAQ Stock Market or any
other Principal Market on which the Common Stock may be listed or quoted. As
used in this Section 2(f), “Average Price” means a price per Purchase Share
(rounded to the nearest tenth of a cent) equal to the quotient obtained by
dividing (i) the aggregate gross purchase price paid by the Investor for all
Purchase Shares purchased pursuant to this Agreement, by (ii) the aggregate
number of Purchase Shares issued pursuant to this Agreement. “Base Price” means
a price per Purchase Share equal to the sum of (i) the Signing Market Price and
(ii) $0.0182 (subject to adjustment for any reorganization, recapitalization,
non-cash dividend, stock split, reverse stock split or other similar transaction
that occurs on or after the date of this Amendment). “Signing Market Price”
means $0.49, representing the consolidated closing bid price of the Common Stock
on The NASDAQ Capital Market on the Business Day immediately preceding the date
of this Amendment.

 

2. Section 4(d) of the Purchase Agreement is hereby amended, modified and
restated in its entirety to read as follows:

 

“(d) Issuance of Securities. Upon issuance and payment thereof in accordance
with the terms and conditions of this Agreement, the Purchase Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. 10,000,000 shares of Common Stock have
been duly authorized and reserved for issuance upon purchase under this
Agreement as Purchase Shares. 375,000 shares of Common Stock (subject to
equitable adjustment for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction) have been duly authorized
and reserved for issuance as Additional Commitment Shares (as defined below in
Section 5(e)) in accordance with this Agreement. When issued in accordance with
this Agreement, the Commitment Shares shall be validly issued, fully paid and
non-assessable and free from all taxes, liens, charges, restrictions, rights of
first refusal and preemptive rights with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.”

 

3. Section 8(g) of the Purchase Agreement is hereby amended, modified and
restated in its entirety to read as follows:

 

 

 



“(g) As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, (A) solely for the purpose of effecting
purchases of Purchase Shares hereunder, 10,000,000 shares of Common Stock and
(B) as Additional Commitment Shares in accordance with Section 5(e) hereof,
375,000 shares of Common Stock;”

 

4. Section 10 of the Purchase Agreement is hereby amended and modified by adding
Section 10(i) set forth below to read in its entirety as follows:

 

“(i) if at any time after the Commencement Date, the Exchange Cap is reached (to
the extent such Exchange Cap is applicable pursuant to Section 2(f) hereof).”

 

All other terms and conditions of the Purchase Agreement shall remain unchanged
and in full force and effect and the terms of and provisions of Section 12 of
the Purchase Agreement are hereby incorporated by reference herein.

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Amendment to
be duly executed as of the date first written above.

 



  THE COMPANY:         CYTOMEDIX, INC.         By: /s/ Martin P. Rosendale  
Name: Martin P. Rosendale   Title:    Chief Executive Officer              
INVESTOR:         LINCOLN PARK CAPITAL FUND, LLC   BY: LINCOLN PARK CAPITAL, LLC
  BY: ALEX NOAH INVESTORS, INC.         By: /s/ Jonathan Cope   Name: Jonathan
Cope   Title: President



  



 

